         Case 1:19-mc-00195-KPF Document 28 Filed 10/01/19 Page 1 of 2




                                                                                        Charles R. Jacob III
                                                                                 cjacob@goulstonstorrs.com
                                                                                        (212) 878-5143 Tel




                                         October 1, 2019
VIA ECF
Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Commissions Import Export S.A. v.
               Republic of the Congo, et ano., 1:19-mc-00195-KPF

Dear Judge Failla:

        Petitioner Commissions Import Export S.A. respectfully submits this letter in opposition
to the request by judgment debtor Republic of the Congo for an adjournment of the conference
scheduled for next Tuesday, October 8, 2019. The request should be denied.

        1.       The request is untimely. It is a matter of record on the docket of this case (Doc.
Nos. 7 and 12) that the Republic has had the Petition and supporting papers in this case in its
possession since shortly after June 6, 2019, and counsel’s letter does not suggest otherwise. No
explanation is offered as to why the Republic waited over three months to retain counsel. There
is no client affidavit. The fact that there was going to be a conference next week has been a
matter of public record since August 27, 2019 (Doc. No. 13). It is simply too late for the
Republic to attempt to delay by means of last-minute retention of counsel.

       2.      There is no prejudice to the Republic from the conference proceeding as
scheduled. The purpose of the October 8 conference, as stated by the Court (Doc. No. 13), is “to
discuss turnover proceedings under New York law.” Counsel can prepare to discuss that topic in
a week. The conference is not an evidentiary hearing or even argument of a motion.

        3.      The Republic has a history of dilatory conduct in this matter and the equities favor
Petitioner. The judgments of which enforcement are sought are lawful judgments rendered first
by the United States District Court for the District of Columbia and now of this Court as well.
They were based in turn on lawfully conducted arbitrations. All this is res judicata. But the
Republic has not only taken no steps to pay anything on the judgments; to the contrary, it has
been in contempt of court (specifically, contempt of the Hon. Richard J. Leon of the United
States District Court for the District of Columbia) in these proceedings since March 31, 2017,
with contempt sanctions of $80,000 per week (also unpaid) accruing against the Republic. A
copy of Judge Leon’s March 31, 2017 Order holding the Republic in contempt, and also
         Case 1:19-mc-00195-KPF Document 28 Filed 10/01/19 Page 2 of 2
Hon. Katherine Polk Failla
October 1, 2019
Page 2


permitting its prior counsel to withdraw because the Republic did not pay counsel’s fees, is
attached. Your Honor could adjourn the conference only to learn a month from now that counsel
who submitted the request today wishes to withdraw from the case, as did Chadbourne & Parke
in the D.D.C. proceedings, because the Republic will not pay its lawyers. There is no reason to
inject such uncertainty into this matter, and it is unfair to Petitioner to do so.

       For these reasons, the Republic’s request for an adjournment should be denied.

                                                   Respectfully submitted,

                                                   s/Charles R. Jacob III

                                                   Charles R. Jacob III

cc: Michael Sullivan, Esq. (via ECF)

CRJ/encl.
